January 25, 1967


Honorable Jack N. Fant                Opinion No. M-14
County Attorney
Room 201, City-CountyBuilding         Re:   Constructionof Section
El Paso, Texas 79901                        15 of Article 5142b,
                                            Vernon'e Civil Statutes,
                                            relative to the salary
                                            to be paid the five
                                            district judges in
Dear Mr. Fant:                              El Paso County.
          You have requested our opinion in the conetructlonof
Section 15 of Article 5142b, Vernon's Civil Statutes. Your
specific queatlon reads as follows:
         "IS the Commissioners'Court compelled
    to pay a mlnimum sum of $3,900.00 per annum,
    or can the Court exercise discretion and pay
    nothing or any amount less than $3,900.00 to
    the five District Judges in El Paeo County,
    yp;,cugd;$ Section 15 of Article 5142b*
     . . . . .
          Section 15 of Article 51&2b, Vernon's Civil Statutes,
reads as follows:
          "The Judges of the several District and
     Criminal District Courts who are members of
     the Juvenile board in such counties, on account
     of the additlonal duties imposed on them, are
     hereby allowed an additional compensation-0T"
     Three Hundred Twenty-five Dollars ($32>.00)
     per month; and the County Judge in such countiea,
     on account of the additional duties Imposed on
     him, is hereby allowed an additional compensa-
     tion of Seventy-fiveDollars ($75.00) per month.
     The compensationherein provided for is to be
     paid by the CommissionersCourt in such counties
     and is to be in addition to all other compenaa-
     tlon now allowed by law to suchmcers.      The
     ~ommisslonersCourt, in its discretion,may al60
                         - 52 -
Hon. Jack N. Fant, page 2 (M-14)


     allow each member of the juvenileboard an ln-
     crease in such additional compensationin an
     amount not to exceed One Thousand Dollars
     ($l,OOO.OO)per year, but any Increasemust
     be allowed uniformly for all members of the
     Board. Provided, however, that In counties
     coming under the provisions of this Act, the
     members of the juvenile board shall not receive
     any compensationunder or by virtue of Acts of
     1917, 35th Le lslature,Chaeter 16, page 27,
     (Article 51897 , as amended. (Emphasisadded.)
          In construlng similar provisionscontained In Article
6819a-3, Vernon's Civil Statutes, as the provisions above empha-
sized in Section 15 of Article 5142b, Vernon's Clvll Statutes,
it was held In Attorney Qeneral's Opinion ~~-610 (1959) that
 . . .the Commissioners’ Court is compelledunder Section 2A of
said S.B. 78 to pay $2,900.00 annually, and such Court cannot
exercise discretion and pay a lesser amount or'nothlng."
          It Is noted that Section 15 specificallyprovldbs that
the judges 'are hereby allowed an additionalcompensationof
Three Hundred Twenty-fiveDollars ($325.00)per month? and that
such compensationIs to be paid by the CommissionersCourt and
Is to be in addition to all other compensationnow allowed by
law to such officers. Such language Is mandatory and Is not
discretionary. Hess and Skinner EngineeringCo.-v. Turney,
203 S.W. 593, 594 (Tex.Sup. 1918). Slilissen v. state, 9 S.W.
112, 118 (Tex.Sup. 1888).        '
          We therefore agree with your conclusionthat the
compensationof $325.00 is to be paid by the Commissioners
Court and that the sole discretion in the CommlsslonersCourt
is in allowing additional compensationIn an additional amount
not to exceed $l,OOO.OO per year. You are accordingly advised
that the CommissionersCourt is compelledby the provisions
of Section 15 of Article 5142b, Vernon's Civil Statutes, to
pay a minimum of $8,900.00 per annum to the judges of the
several District and Criminal District Courts who are members
of the juvenile board and such sum Is to be in addition to all
other compensationnow allowed by law to such officers.
                     SUMMARY
           The provisions of Section 15 of Article 5142b,
     Vernon'6 Civil Statutes, stating that the judges of
     the several District and Crlmlnal Dlatrlct Courts
     who are members of the juvenile board are hereby
     allowed an additional compensationof $325.00   per
                        - 53 -
Hon. Jack N. Fant, page 3 (M-14)


    month Is mandatory and the Commissioners Court
    cannot exercise discretion and pay a lesser amount.
                                   truly yours,

                                      d%==
                                      '2;MARTIN
                                      General Of TeXaS
Prepared by John Reeves
Assistant Attorney Qeneral
JR:ra:mkh
APPROVED:
OPINION COMMITTEE
Hawthorne PhillipS, Chairman
W. V. Geppert, Co-Chalrman
J. C. Davis
Malcolm Quick
Pat Bailey
William Craig
STAFF LEGAL ASSISTANT
A. J. Carubbl, Jr.




                        - 54 -